 


                 IN THE UNITED STATES DISTRICT COURT 
                FOR THE WESTERN DISTRICT OF WISCONSIN 
 
ORLANDO LARRY,                                   
                                                 
         Petitioner,                              JUDGMENT IN A CIVIL CASE 
                                                                 
     v.                                             Case No.  18‐cv‐278‐bbc 
 
UNITED STATES OF AMERICA, 
 
         Respondent. 
 
 
         This action came before the court for consideration with District Judge 
Barbara B. Crabb presiding.  The issues have been considered and a decision 
has been rendered.         
 
 
         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of 

respondent United States of America against petitioner Orlando Larry 

denying petitioner’s motion for post conviction relief under 28 U.S.C. § 

2255.  

 
 
      s/ K. Frederickson, Deputy Clerk                  October 24, 2018         
      Peter Oppeneer, Clerk of Court                         Date  




 
